Examiner’s Comments
Instant office action is in response to communication filed 7/8/2020.
Claims 1-20 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “obtaining a multi-layer graph for a system with a plurality of components, wherein the multi-layer graph comprises a configuration subgraph, a vulnerability subgraph, and a dependency subgraph; determining, based on the multi-layer graph, constraint relationships associated with configuration parameters for the components, wherein the constraint relationships include security constraints and functionality constraints; computing an unsatisfiable core which comprises a set of mutually incompatible constraints; and resolving, based on a strategy and over multiple iterations, the unsatisfiable core by analyzing one pair of mutually incompatible constraints per a respective iteration, to obtain a new unsatisfiable core which comprises a smaller number of mutually incompatible constraints than the computed unsatisfiable core or a previously computed unsatisfiable core from a most recent iteration.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Shabtai et al. (US 20170195349 A1) teaches “A device for protecting a network environment from cyber security threats includes a processing unit and a non-transitory memory having processor-executable instructions stored thereon. The processing unit is configured to execute the processor-executable instructions to: (a) perform one or more auditing stages for examining and analyzing network devices by retrieving information, via a network adapter, from each of the network devices, so as to enable automatically monitoring, scanning and learning the network environment and its security configurations; (b) generate a cyber-security check report that reflects the results of the one or more auditing stages; and (c) give recommendations according to the report in order to increase a security level of the network.” but does not teach the indicated subject matter above.
Another art of record Farhan et al. (US 20130232331 A1) teaches “The system (300) has a configuration engine (304c) coupled to a configuration plug-in (308b). A performance optimization engine (304a) is coupled to a monitoring engine (304b) and the configuration engine. The performance optimization engine receives monitoring information from the monitoring engine and determines a policy associated with the monitoring information. The performance optimization engine retrieves configuration setting information that is associated with the policy and sends the setting information to the configuration engine to change configuration of system component” but also does not teach the indicated subject matter above.
Another art of record Sheshadri et al. (US 20160050116 A1) teaches “The system has a classification component (110) and a configuration generator component (130). The configuration generator component is configured for generating a network device configuration instance based on a network device configuration template (120) which is comprising merged network device configuration data. The configuration generator component further configured for communicating the network device configuration instance using an interface. The interface is employed to configure corresponding network devices based on the network device configuration instance.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492